DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 12/21/2020 has been considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method (claim 1) and a device (claim 18); thus, these claims pass step 1 of the subject matter eligibility test since they are directed towards a process and apparatus, respectively.
 As a whole, the claims recite a process of processing a cardiac signal by providing multiple thresholds, detecting successive intersections of the thresholds by the cardiac signal, and determining at least one statistical parameter of the cardiac signal from the successive intersections. This process has been determined to be an abstract idea in the form of a mental process; it is fully capable of being performed in the human mind. For example, a physician could perform these steps by analyzing a cardiac signal using pen and paper. Since all of these steps are capable of being performed in the human mind, this claim passes Step 2A prong one of the eligibility test.
 In regards to the claimed method, this judicial exception is not integrated into a practical application because there are no additional elements recited which integrate the invention into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because such elements are not recited, as explained above. Thus, this claim fails Step 2A prong two and Step 2B of the eligibility test, and this claim is not eligible subject matter under 35 U.S.C. 101.
Furthermore, in regards to the claimed device, additional elements of a housing and a subcutaneous implantable lead connected to the housing comprising one or more sensing electrodes are recited. These elements do not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception because these elements link the use of the judicial exception to a particular technological environment or field of use, i.e., an implantable device (see MPEP 2106.05(h): “As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible ‘simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.’ Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application”). Thus, the claimed device also fails Step 2A prong two and Step 2B of the eligibility test, and this claim is not eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites, “detecting, from a given time T and per threshold level Ni, at least two successive intersections with the different threshold levels Ni”. It is unclear how at least two successive intersections with each of the different threshold levels can be detected if only one threshold level is being considered at a time. For examination purposes, this limitation has been interpreted as “detecting, from a given time T and per threshold level Ni, at least two successive intersections with the threshold level Ni”. 
As a result of dependence on claim 1, subsequent dependent claims 2-17 are also rejected as indefinite.
Regarding claim 4, the claim recites, “the two most recent successive intersections”. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, this limitation has been interpreted as “two most recent successive intersections”.
Regarding claims 5 and 8, the claims recite, “the elapsed times (Δ1ti; Δ2ti)”. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, this limitation has been interpreted as being dependent off claim 4, which does provide antecedent basis for this limitation.
Regarding claim 9, the claim recites “the detection of the at least two successive intersections of the cardiac signal with the threshold level Ni, at a time before the given time T”. As recited in claim 1, however, the detection of the at least two successive intersections occurs from, or beginning at, the given time T. As such, there is insufficient antecedent basis for this limitation. Additionally, claim 1 recites multiple different threshold levels Ni, and so it is unclear which threshold level Ni this claim refers to. For examination purposes, this limitation has been interpreted as “detection of at least two successive intersections of the cardiac signal with one of the threshold levels Ni, at a time before the given time T”.
Regarding claim 14, the claim recites “a number n of different threshold levels”. It is unclear whether or not this limitation refers to the “number n of different threshold levels” disclosed in claim 1. For examination purposes, this limitation has been interpreted as “the number n of different threshold levels”.
Regarding claim 18, the claim recites “detect, from a given time T and for each of the different threshold levels Ni, at least two successive intersections of a cardiac signal with at least one of the different threshold levels Ni”. These limitations as currently recited are indefinite because it is unclear whether Applicant intends to claim detecting successive intersection with at least one threshold level or each threshold level. For examination purposes, this limitation has been interpreted as “detect, from a given time T and for each of the different threshold levels Ni, at least two successive intersections of a cardiac signal with each of the different threshold levels Ni”.
As a result of dependence on claim 18, subsequent dependent claims 19-20 are also rejected as indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lian et al. (US 2012/0016249) (hereinafter Lian).
Regarding claim 1, Lian discloses a method for processing a cardiac signal represented as a function of time (Abstract), the method comprising: providing a number n of different threshold levels Ni, with i=1 to n, and n being greater than or equal to three (Fig. 4 & 9-14 all depict greater than or equal to three thresholds); detecting, from a given time T and per threshold level Ni, at least two successive intersections of the cardiac signal with the threshold level Ni, considering a crossing per increasing and/or decreasing value of the cardiac signal with the threshold level Ni (Fig. 4 & 9-14 all depict at least two successive intersections with each threshold level Ni) and determining at least one statistical parameter for the cardiac signal from the at least two successive intersections of the cardiac signal with the at least three different threshold levels Ni (Abstract: “A supra-threshold sample sum, a noise threshold crossing sum, or both are calculated in a noise detection window including the sample to be evaluated, and low signal quality is indicated if either or both of the sums exceed respective values. ECG beat detections can then be labeled as unreliable based on the determination of low signal quality for one or more samples between the detections”, i.e., noise and signal quality are statistical parameters determined from threshold intersections).
Regarding claim 10, Lian discloses that providing the number n of different threshold levels Ni comprises determining a minimum amplitude and a maximum amplitude of the cardiac signal, such that values for the different threshold levels Ni are determined so that they are between a minimum value and a maximum value respectively corresponding to the minimum amplitude and the maximum amplitude of the cardiac signal (Fig. 10 depicts threshold values between max and min amplitude of ECG signal).
Regarding claim 12, Lian discloses that a value for the different threshold levels Ni varies over time as a function of the at least one statistical parameter (Para. 30, 106-107).
Regarding claim 13, Lian discloses each of the different threshold levels Ni are spaced apart by a fixed interval (Fig. 10, thresholds are separated by fixed intervals B, C, D).
Regarding claim 14, Lian discloses providing the number n of different thresholds levels Ni comprises providing at least ten different threshold levels Ni (Para. 18-19: “at least one upper threshold… at least one lower threshold”).
Regarding claim 15, Lian discloses each of the different threshold levels Ni is different from a base line (Para. 97: “the ECG signal has zero baseline… thus the noise thresholds… are symmetric around the baseline”).
Regarding claim 16, Lian discloses the cardiac signal is captured via an implantable lead of an active implantable medical device configured to capture cardiac signals subcutaneously (Para. 54: “Fig. 1 shows a block diagram of an exemplary implantable subcutaneous ECG monitoring device”; Para. 71: “The leads are optional for subcutaneous ECG recording”).
Regarding claim 17, Lian discloses determining an interval between crossings of two successive threshold levels Ni=n and Ni=n+1 (Fig. 10 depicts intervals between crossings of successive threshold levels).
Regarding claim 18, Lian discloses a subcutaneous active implantable medical device (Fig. 1) comprising: a housing (Fig. 1; para. 69: “The implantable device includes electronic circuitry that is hermetically sealed inside a casing (also known as a "can"), which is made from a biocompatible conductive material such as titanium”); a subcutaneous implantable lead connected to the housing and comprising one or more sensing electrodes configured to capture cardiac rhythms subcutaneously (Fig. 1, sensing electrodes; Para. 71: “The leads are optional for subcutaneous ECG recording”); a control circuit (Fig. 1, microprocessor; Para. 72) configured to: perform the method of claim 1 (see rejection of claim 1 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lian in view of Sattler et al. (US 2014/0142395) (hereinafter Sattler).
Regarding claim 11, Lian does not disclose a value for each of the different threshold levels Ni is constant over time. Sattler, however, teaches a method for data processing of physiological signals (Abstract) wherein at least one constant threshold is set such that artifacts can be easily distinguished from the rest of the useful signal, and to subsequently remove the artifacts from the useful signal (Para. 98).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Lian such that a value for each of the different threshold levels Ni is constant over time. Making this modification would be useful so that artifacts can be easily distinguished from the rest of the useful signal, and to subsequently remove the artifacts from the useful signal, as taught by Sattler.
Allowable Subject Matter
Claims 2 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claims 3-9 and 20 would also be allowable by virtue of their dependence on claims 2 and 19, respectively.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not disclose the method of claim 1 for determining a period of the cardiac signal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792